Title: Thomas Jefferson to Francis Adrian Van der Kemp, 16 March 1817
From: Jefferson, Thomas
To: Van der Kemp, Francis Adrian


          
            Dear Sir
            Monticello
Mar. 16. 17.
          
          I learn with real concern that the editor of the Theological Repository possesses the name of the author of the Syllabus. altho he coyly witholds it for the present, he will need but a little coaxing to give it out and to let loose upon him the genus irritabile vatum, there and here. be it so. I shall recieve with folded arms all their hacking & hewing. I shall not ask their passport to a country, which they claim indeed as theirs, but which was made, I trust, for moral man, and not for dogmatising venal jugglers. should they however, instead of abuse, appeal to the tribunal of reason and fact, I shall really be glad to see on what point they will begin their attack. for it expressly excludes all question of supernatural character or endowment. I am in hopes it may find advocates as well as opposers, and produce for us a temperate & full developement. as to myself I shall be a silent Auditor.
          Mr Adams’s book on Feudal law, mentioned in your letter of Feb: 2. I possessed, and it is now in the library at Washington which I ceded to Congress. in the same letter you ask if I can explain the phrase ‘il est digne de porter le ruban gris de lin.’ I do not know that I can. gris de lin is the French designation of the colour which the English call grizzle. the ruban gris de lin may be the badge of some association, unknown, I acknolege, to me, but to which the author from whom you quote it may have some allusion.   I shall be happy to learn that you pursue your purpose as to the life of the great reformer, and more so in seeing it accomplished. I return the Repository with thanks for the opportunity of seeing it, and I pray you to accept my friendly and respectful salutations.
          Th: Jefferson
        